Citation Nr: 0737367	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  00-12 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for residuals of a lumbar spine injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.C.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from July 1974 to July 
1978.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 2000 and later by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO).  

In December 2005, the Board denied service connection for 
post-traumatic stress disorder (PTSD) and remanded the 
evaluation of the lumbar spine injury residuals for records 
and examination of the veteran.  The case was again remanded 
by the Board for examination in December 2006.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.  


FINDING OF FACT

The service-connected lumbar spine injury residuals are 
manifested by forward flexion to 75 degrees, extension to 15 
degrees, and rotation to 10 degrees, bilaterally, with pain.  
There is also a limp, slight unsteadiness, tenderness at L1 
and the sacroiliac joint, and positive straight leg raising 
at 30 degrees, on the left.  There is no spasm, scoliosis, 
curvature of the spine, ankylosis, or associated objective 
neurologic abnormalities.  The veteran does not have back 
injury residuals that approximate or are analogous to a 
severe lumbosacral strain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of a lumbar spine injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4, including §§ 4.7, 4.20 and Codes 
5295 (2003), 5237 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant on December 2004, and updated in 
February 2005, March 2006, and January 2007 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
(SSOC) issued on June 2007 after the notice was provided.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification followed by 
readjudication of the claim, such as an statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The notice required by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), was provide to the veteran in September 
2006 and January 2007.  Although this was provided subsequent 
to the initial adjudication of this claim, an increased 
evaluation is not being assigned herein, and as such, any 
questions as to the appropriate effective date to be assigned 
are rendered moot.


Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As 
previously discussed by the Board, in its remands, records 
and an examination were needed in this case, and they have 
been obtained.  The Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 10 percent disabling with slight subjective symptoms only.  
A 10 percent rating required characteristic pain on motion.  
A 20 percent rating required muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  The next higher rating, and the maximum 
rating under this code, was 40 percent, which required a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2007).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2007).  

The rating criteria changed during the processing of the 
veteran's claim.  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2007).  A review of the 
record demonstrates that the RO considered the old and new 
criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Effective September 26, 2003, the general rating formula for 
diseases and injuries of the spine will be as follows, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:  
        
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        
        Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

38 C.F.R. § 4.71a, Codes 5237 (2007).  

Discussion

With the above rating factors in mind, the Board has reviewed 
the evidence.  The veteran was examined by VA in November 
1999.  His medical records were reviewed.  He told of a back 
injury in service.  He said that he currently walked with a 
cane and had flare-ups of pain at least three times a week.  
He also reported numbness.  On examination, he was noted to 
limp on his left leg.  He gait was slightly unsteady.  He was 
unable to rise on his toes.  Or walk on his heels.  Tandem 
walk was unsteady and awkward.  There were paravertebral 
spasms in the back on forward flexion.  Forward flexion went 
to 75 degrees with spasm in the L5 area.  Lateral bending was 
25 degrees with pain, bilaterally.  Rotation to the left and 
right was 50 degrees, with pain.  Straight leg raising was 
positive at 15 degrees on the left.  Knee and ankle reflexes 
were 2/2.  Strength was 4/5 in the left leg and 5/5 in the 
right leg.  Electromyogram testing was interpreted as showing 
probable dominant L5 +/-L4 chronic recurrent radiculitis.  
X-rays of the lumbosacral area revealed multiple spasm, 
minimal spondylosis, and a mild wedge compression of the 
bodies of T12-L1.  The examiner expressed the opinion that 
the veteran's functional loss due to pain in the back was 
moderately severe to severe in nature.  

The examiner's characterization of the veteran's functional 
loss due to pain in the back as moderately severe to severe 
is not dispositive because there are no underlying findings 
to support that characterization.  The spasm noted on 
examination was consistent with the rating criteria, in 
effect at that time, for a 20 percent evaluation.  There was 
no report of listing of whole spine to opposite side or a 
positive Goldthwaite's sign.  The limitation of flexion to 75 
degrees was not a marked limitation of forward bending.  The 
bilateral rotation to 50 degrees and bilateral bending to 25 
degrees show that lateral motion had not been lost.  Although 
there were some osteoarthritic changes and narrowing or 
irregularity of joint space, there was no abnormal mobility 
on forced motion.  Thus, the objective findings by the 
trained medical professional show that the veteran's back 
disability did not approximate the severe level of disability 
required for a higher rating.   

In October 2000, the veteran and R.C. testified before a 
hearing officer at the RO.  The veteran described symptoms 
including back pain and spasms.  He told of pain, numbness, 
and episodes of loss of feeling in his legs.  He said he was 
following a regimen of back exercises and seeing a doctor for 
his back every six months.  He reported that he had tried to 
open a bakery in 1998.  Prior to that he had worked in 
construction and restaurants.  He said he was unable to 
continue working because of back pain.  

The report of the September 2004 VA examination shows that 
the veteran's history of injury and post service symptoms was 
reviewed.  The veteran complained of intermittent back and 
left leg numbness.  On examination, he could walk without a 
limp, holding his back normally.  The flexion to 90 degrees 
did not approximate the new rating criteria, which required a 
limitation to 30 degrees or less for the next higher rating.  
In the alternative, a higher rating could be assigned under 
the new criteria if there is ankylosis of the spine, but the 
movement of the spine contraindicated that.  

The remaining findings of the September 2004 VA examination 
show that the service-connected disability did not 
approximate the severe disability required for a higher 
rating under the old criteria.  Specifically, there was no 
evidence of listing of whole spine to opposite side or a 
positive Goldthwaite's sign.  Forward bending did not have a 
marked limitation but went to 90 degrees.  Lateral motion was 
not lost; there was lateral bending to 35 degrees, 
bilaterally, and rotation to 60 degrees, bilaterally.  There 
was no evidence of abnormal mobility on forced motion.  

The September 2004 VA examination concluded with the examiner 
expressing the opinion that the veteran's lumbosacral spine 
disability was mild to moderate.  The examiner commented on 
the DeLuca factors, noting there was no loss of motion due to 
spasm, pain, weakness, fatigue or incoordination.  

VA clinical notes through March 2006 show treatment for non-
service-connected disorders and do not reflect information to 
rate the service-connected back disability.  There are 
various imaging studies, X-rays, computerized tomography 
(CT), and magnetic resonance imaging (MRI), dating back to 
April 1993.  The studies repeatedly show disc and minor 
arthritic changes, without any evidence of ankylosis.  

On VA examination in February 2007, the claims folder was 
reviewed.  The report shows that the factors discussed in 
38 C.F.R. §§ 4.40 and 4.45 were considered in accordance with 
DeLuca.  In particular, the examiner considered the veteran's 
description of his symptoms as they affected his functioning, 
the veteran's pain, and the effects of repetitive motion.  

Under the previous rating criteria, the next higher rating, 
and the maximum rating under the rating code, was 40 percent, 
which required a severe disability with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The February 2007 VA 
examination did not disclose listing of whole spine to 
opposite side or a positive Goldthwaite's sign.  The 
limitation of forward bending was not marked but went to 75 
degrees, considering pain.  The restriction did not increase 
with repetition.  Lateral spine motion was reduced, but not 
completely lost.  Neither was there abnormal mobility on 
forced motion.  Rather, the findings on the February 2007 VA 
examination did not approximate the severe disability 
required for a higher rating under the previous criteria.  
38 C.F.R. § 4.7.  

Turning to the new criteria, the forward flexion to 75 
degrees, with due consideration of pain, the effects of 
repetitive motion, and other DeLuca factors, does not 
approximate the restriction to 30 degrees or less required 
for the next higher evaluation.  38 C.F.R. § 4.7.  Further, 
the range of motion, as well as X-ray and magnetic resonance 
imaging studies, show that there is no ankylosis that would 
warrant a higher rating.  

The new criteria provide for separate rating of associated 
objective neurologic abnormalities.  Here, although the 
veteran was tested for associated objective neurologic 
abnormalities, none were found.  Specifically, the patellar 
reflexes (knee jerks) and Achilles tendon reflexes (ankle 
jerks) were bilaterally normal at 2/2.  Thus, no additionally 
rating is warranted for associated objective neurologic 
abnormalities.  

While the veteran may feel that his service-connected back 
disability warrants a higher evaluation, the findings of the 
trained medical personnel are substantially more probative in 
determining if the criteria for a higher rating have been 
met.  In this case, the object findings by competent medical 
personnel provide a preponderance of evidence which 
establishes that the disability does not approximate any 
applicable criteria for an increased or additional rating.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

In view of the passage of time since the veteran claimed an 
increased rating, the Board has considered the issues raised 
by the Court in Fenderson v. West, 12 Vet. App. 119 (1999) 
and whether staged ratings should be assigned.  As discussed 
in detail above, we conclude that the service-connected 
lumbar spine injury residuals have not, at any time, met any 
applicable criteria for a higher or additional rating.  




ORDER

A disability rating in excess of 20 percent for residuals of 
a lumbar spine injury is denied.  



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


